MEMORANDUM **
Mohammed Daghlas, a native of Israel and citizen of Jordan, and Hana Abu-Labbeh, a native and citizen of Jordan, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA acted within its discretion in denying petitioners’ motion as untimely because it was filed more than five years after the BIA’s final order, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final administrative decision), and petitioners failed to establish that they acted with due diligence once they learned of the alleged ineffective assistance, see Singh v. Gonzales, 491 F.3d 1090, 1096-97 (9th Cir.2007) (equitable tolling is available “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts -with due diligence”) (internal quotation marks and citations omitted).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.